ORDER

PER CURIAM.
Defendant appeals after he was convicted by a jury for first degree murder, § 565.020, RSMo Supp.1982, and armed criminal action, § 571.015, RSMo 1986. The court sentenced him in accordance with the jury’s assessment to consecutive prison terms of life imprisonment without the possibility of probation or parole for first degree murder and life imprisonment for armed criminal action. We affirm. We have reviewed the record and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).